             Case 2:19-cv-02144-JHS Document 28 Filed 12/06/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LM GENERAL INSURANCE CO.                        :       Case No. 2:19-CV-02144-JHS
                                                :
                 Plaintiff,                     :
                                                :
        v.                                      :
                                                :
SHARON LEBRUN AND ED LEBRUN                     :
                                                :
                 Defendants.                    :

                 LM GENERAL INSURANCE COMPANY’S RESPONSE TO
                   THE LEBRUNS’ SUPPLEMENTAL MEMORANDUM

        Pursuant to the Court’s November 14, 2019 Order (ECF No. 26), LM General Insurance

Company (“LM”) respectfully submits this response to the LeBruns’ supplemental memorandum

(ECF No. 27). The Court directed the parties to address Lambert v. State Farm Mut. Ins. Co., No.

19-0816, 2019 WL 5260400 (E.D. Pa. Oct. 16, 2019), in which the court exercised its discretion

under the Declaratory Judgment Act to decline to exercise jurisdiction over a declaratory judgment

action. LM agrees with the LeBruns that Rarick v. Federated Mut. Ins. Co., 852 F.3d 223 (3d Cir.

2017) dictates that this Court does not have discretion to decline to exercise jurisdiction because

the LeBruns have asserted breach of contract claims that are independent of the claims for

declaratory relief in this case.

        In Rarick, the plaintiff filed a putative class action in which he sought (1) a declaration that

an insurer was required to provide him with UIM coverage and (2) damages for breach of contract.

Id. at 226. The insurer removed the case. Id. The district court decided it had discretion under

the Declaratory Judgment Act to decline to exercise jurisdiction and remanded the case to state

court. Id. The insurer appealed. Id. The Third Circuit held that the district court did not have

discretion to decline to exercise jurisdiction because the plaintiff’s breach of contract claim was a

legal claim that was “independent” of the claim for declaratory relief, i.e., the contract claim was
                                                    1
          Case 2:19-cv-02144-JHS Document 28 Filed 12/06/19 Page 2 of 3



alone sufficient to invoke the court’s subject matter jurisdiction, without regard to the claims for

declaratory relief. The court explained: “If the legal claims are independent, the court has a

‘virtually unflagging obligation’ to hear those claims.” Id. at 229 (quoting Colorodo River Water

Conservation Dist. v. United States, 424 U.S. 800, 817 (1976)).

       Under Rarick, this Court does not have discretion to decline to exercise jurisdiction in this

case. Indeed, the facts of this case are remarkably similar to those in Rarick. The LeBruns seek

(1) declarations that LM General is required to provide them with UIM coverage and (2) damages

for breach of contract. The LeBruns claim their contract claims are alone sufficient to invoke the

Court’s diversity jurisdiction, and also that the Court has subject matter jurisdiction under the Class

Action Fairness Act of 2005 (“CAFA”), Pub. L. No. 109-2, 119 Stat. 4 (2005). See 28 U.S.C. §§

1332(d). Therefore, the LeBruns’ breach of contract claims are the exact type of legal claim that

the Rarick court held precluded the district from declining to exercise jurisdiction. Accordingly,

this Court does not have discretion to dismiss this case.

       Significantly, setting aside that Rarick requires the Court to exercise jurisdiction, dismissal

would be inappropriate in any event given that the LeBruns claim jurisdiction exists under CAFA.

The whole point of CAFA was to expand jurisdiction over class actions. See Dart Cherokee Basin

Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014) (“Congress enacted [CAFA] to facilitate

adjudication of certain class actions in federal court”); S. Rep. No. 109-14, at 35 (courts should

“strongly favor the exercise of federal diversity jurisdiction over class actions with interstate

ramifications”). See also Jordan v. Nationstar Mortg. LLC, 781 F.3d 1178, 1179 (9th Cir. 2015)

(citing Dart and noting “Congress’s intent to ‘strongly favor the exercise of federal diversity

jurisdiction o[ver] class actions with interstate ramifications’”); Portnoff v. Janssen Pharm., Inc.,

237 F. Supp. 3d 253, 257 (E.D. Pa. 2017) (“Congress enacted CAFA to facilitate class actions in



                                                  2
         Case 2:19-cv-02144-JHS Document 28 Filed 12/06/19 Page 3 of 3



federal court, and its provisions should be read broadly, with a strong preference that interstate

class actions should be heard in a federal court if properly removed by any defendant.”) (quoting

Gallagher v. Johnson & Johnson Consumer Companies, Inc., 169 F.Supp.3d 598, 602 (D.N.J.

2016)). Thus, in enacting CAFA, Congress expressed its strong preference that putative class

actions filed under CAFA should be litigated in federal court. See, supra, at 7-8. If this Court

were to remand this case, it would undermine that policy decision. The Court should not do so.1



                                                    Respectfully Submitted,


Dated: December 6, 2019                             /s/Frederick P. Marczyk
                                                    Timothy J. O’Driscoll
                                                    PA Attorney No. 82572
                                                    Frederick P. Marczyk
                                                    PA Attorney No. 89878
                                                    DRINKER BIDDLE & REATH LLP
                                                    One Logan Square, Suite 2000
                                                    Philadelphia, PA 19103-6996
                                                    Telephone: (215) 988-2700
                                                    Facsimile: (215) 988-2757
                                                    E-mail: timothy.odriscoll@dbr.com
                                                             frederick.marczyk@dbr.com


                                                    Attorneys for Plaintiff/Counterclaim
                                                    Defendant




1
 While LM agrees with the LeBruns that there is plainly no basis for this Court to abstain under
Colorado River, LM does not address that issue at length here because Colorado River abstention
was not at issue in Lambert and the Court did not otherwise ask the parties to address whether
Colorado River abstention might be appropriate in this case.
                                                3
